                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

DRUSELLA JOHNSON                                                           PLAINTIFF
and JERRY JOHNSON

v.                        CASE NO. 4:19-CV-00083 BSM

DEUTSCHE BANK
NATIONAL TRUST COMPANY, as Trustee;
NEW CENTURY MORTGAGE CORPORATION;
and HERB MILLER,
CEO of NEW CENTURY MORTGAGE                                             DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 22nd day of May 2019.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
